Cite as: 569 U. S. ____ (2013)            1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
 JOHN MARSHALL, WARDEN v. OTIS LEE RODGERS
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 12–382.    Decided April 1, 2013


   PER CURIAM.
   Respondent Otis Lee Rodgers, challenging his state con-
viction, sought a writ of habeas corpus from the United
States District Court for the Central District of California.
He claimed the state courts violated his Sixth Amendment
right to effective assistance of counsel by declining to ap-
point an attorney to assist in filing a motion for a new
trial notwithstanding his three prior waivers of the right
to counseled representation. The District Court denied
respondent’s petition, and he appealed to the Court of
Appeals for the Ninth Circuit, which granted habeas
relief. 678 F.3d 1149, 1163 (2012). Because the Court
of Appeals erred in concluding that respondent’s claim is
supported by “clearly established Federal law, as deter-
mined by the Supreme Court of the United States,” 28
U.S. C. §2254(d)(1), its judgment must be reversed.
                              I
  In 2001, the State of California charged respondent with
making criminal threats, assault with a firearm, and be-
ing a felon in possession of a firearm and ammunition.
Before his arraignment, respondent executed a valid
waiver of his Sixth Amendment right to counsel, electing
to represent himself. See Faretta v. California, 422 U.S.
806, 807 (1975). By the time of his preliminary hearing,
however, respondent changed his mind and retained coun-
sel. Then, two months later, he fired his lawyer and again
waived his right to counsel. Two months after that, re-
spondent again changed his mind and asked the court to
2                  MARSHALL v. RODGERS

                         Per Curiam

appoint an attorney. The court did so. Shortly before
trial, however, respondent for the third time surrendered
his right to counsel. He proceeded to trial pro se. On June
27, 2003, the jury returned a verdict of guilty.
   After the verdict was read, respondent asked the state
trial court to provide an attorney to help him file a motion
for a new trial. The trial judge deferred ruling on the
motion to appoint counsel, and respondent later renewed
the request in writing. Neither the oral nor the written
motion included reasons in support of his request; and
when offered a chance to supplement or explain his motion
at a later hearing, respondent declined to do so. The trial
court denied the request for counsel. Respondent’s pro se
motion for a new trial was likewise denied.
   On direct review the California Court of Appeal affirmed
respondent’s convictions and sentence. As relevant here,
it concluded that his history of vacillating between coun-
seled and self-representation, the lack of support for his
motion, his demonstrated competence in defending his
case, and his insistence that he “ ‘c[ould] do the motion
[him]self ’ ” but “ ‘just need[ed] time to perfect it,’ ” App.
to Pet. for Cert. 129–130, justified the trial court’s denial
of his post-trial request for counsel. The state appellate
court also distinguished its decision from that of the Court
of Appeals for the Ninth Circuit in Menefield v. Borg, 881
F.2d 696 (1989), reasoning that the habeas petitioner
in Menefield had stated reasons justifying his request
for counsel, whereas respondent’s request was unreasoned
and unexplained. The state appellate court concluded that
“[b]ecause the [trial] court was not given any reason to
grant [respondent’s] motion, we cannot find that the court
abused its discretion in declining to do so.” App. to Pet. for
Cert. 130.
   Having failed to obtain relief in state court, respondent
filed a federal habeas petition, arguing that the California
courts had violated his Sixth Amendment right to counsel
                  Cite as: 569 U. S. ____ (2013)            3

                           Per Curiam

by not providing an attorney to help with his new-trial
motion. The District Court denied the petition but granted
a certificate of appealability. The Court of Appeals re-
versed, holding that respondent’s “Sixth Amendment
right to counsel was violated when the trial court denied
his timely request for representation for a new trial mo-
tion.” 678 F. 3d, at 1163.
   To reach the conclusion that respondent’s right to coun-
sel in these circumstances was clearly established by the
Supreme Court of the United States, the Court of Appeals
for the Ninth Circuit invoked certain Sixth Amendment
precedents from its own earlier cases and from cases in
other Circuits. From those precedents, the panel identi-
fied two relevant principles that it deemed to have been
clearly established by this Court’s cases: first, that a de-
fendant’s waiver of his right to trial counsel does not bar
his later election to receive assistance of counsel at a later
critical stage of the prosecution, absent proof by the State
that the reappointment request was made in bad faith, see
id., at 1159–1162; and, second, that a new-trial motion is a
critical stage, see id., at 1156–1159. Combining these two
propositions, the court held that respondent had a clearly
established right to the reappointment of counsel for
purposes of his new-trial motion, and that the California
courts—which vest the trial judge with discretion to ap-
prove or deny such requests based on the totality of the
circumstances, see People v. Lawley, 27 Cal. 4th 102, 147–
151, 38 P.3d 461, 493–495 (2002)—violated that right by
refusing to order the reappointment of counsel. 678 F. 3d,
at 1162–1163.
                            II
  The starting point for cases subject to §2254(d)(1) is to
identify the “clearly established Federal law, as deter-
mined by the Supreme Court of the United States” that
governs the habeas petitioner’s claims. See Williams v.
4                  MARSHALL v. RODGERS

                         Per Curiam

Taylor, 529 U.S. 362, 412 (2000); Knowles v. Mirzayance,
556 U.S. 111, 122 (2009). As indicated above, the parties
here dispute whether two principles of law are clearly
established under this framework. One is whether, after a
defendant’s valid waiver of his right to trial counsel under
Faretta, a post-trial, preappeal motion for a new trial is a
critical stage of the prosecution. For purposes of analysis
here, it will be assumed, without so holding, that it is.
  The other disputed question is whether, after a defend-
ant’s valid waiver of counsel, a trial judge has discretion
to deny the defendant’s later request for reappointment of
counsel. In resolving this question in respondent’s favor,
the Court of Appeals first concluded (correctly) that “the
Supreme Court has never explicitly addressed a criminal
defendant’s ability to re-assert his right to counsel” once
he has validly waived it. 678 F. 3d, at 1159 (internal
quotation marks omitted). It then (also correctly) recog-
nized that the lack of a Supreme Court decision on nearly
identical facts does not by itself mean that there is no
clearly established federal law, since “a general standard”
from this Court’s cases can supply such law. Yarborough
v. Alvarado, 541 U.S. 652, 664 (2004). The Court of Ap-
peals erred, however, in its application of this latter prop-
osition to the controlling issues here.
  It is beyond dispute that “[t]he Sixth Amendment safe-
guards to an accused who faces incarceration the right to
counsel at all critical stages of the criminal process.” Iowa
v. Tovar, 541 U.S. 77, 80–81 (2004); see United States v.
Cronic, 466 U.S. 648, 653–654 (1984); Gideon v. Wain-
wright, 372 U.S. 335, 344 (1963). It is just as well settled,
however, that a defendant also has the right to “proceed
without counsel when he voluntarily and intelligently
elects to do so.” Faretta, 422 U. S., at 807.
  There can be some tension in these two principles. As
the Faretta Court observed, “[t]here can be no blinking the
fact that the right of an accused to conduct his own de-
                 Cite as: 569 U. S. ____ (2013)            5

                          Per Curiam

fense seems to cut against the grain of this Court’s deci-
sions holding that the Constitution requires that no
accused can be convicted and imprisoned unless he has
been accorded the right to the assistance of counsel.” Id.,
at 832. California has resolved this tension by adopting
the framework under review. Under that approach, trial
judges are afforded discretion when considering postwaiver
requests for counsel; their decisions on such requests
must be based on the totality of the circumstances, “in-
clud[ing] ‘the quality of [the defendant’s] representation
of [himself], the defendant’s prior proclivity to substitute
counsel, the reasons for the request, the length and stage
of the proceedings, and the disruption or delay [that]
might reasonably be expected to follow the granting of
such a motion.’ ” Lawley, supra, at 149, 38 P. 3d, at 494
(quoting People v. Windham, 19 Cal. 3d 121, 128, 560
P.2d 1187, 1191–1192 (1977); final alteration in original).
The state appellate court applied those rules to the case at
bar, concluding that the totality of the circumstances—and
especially the shifting nature of respondent’s preferences,
the unexplained nature of his motion, and his demonstrated
capacity to handle the incidents of trial—supported the
trial court’s decision. App. to Pet. for Cert. 128–131.
   The Court of Appeals, however, has resolved that ten-
sion differently in its own direct-review cases. It has
adopted a “ ‘strong presumption that a defendant’s post-
trial request for the assistance of an attorney should not
be refused,’ ” 678 F. 3d, at 1160 (quoting Robinson v. Igna-
cio, 360 F.3d 1044, 1058 (CA9 2004); emphasis deleted),
as well as a default rule that, “ ‘in the absence of extraor-
dinary circumstances,’ a defendant’s post-trial revocation
of his waiver should be allowed unless the government can
show that the request is made ‘for a bad faith purpose,’ ”
id., at 1058 (quoting Menefield, 881 F. 2d, at 701; empha-
sis deleted).
   It is unnecessary for present purposes to judge the
6                  MARSHALL v. RODGERS

                         Per Curiam

merits of these two approaches or determine what rule the
Sixth Amendment in fact establishes for postwaiver re-
quests of appointment of counsel. All this case requires—
and all the Court of Appeals was empowered to do under
§2254(d)(1)—is to observe that, in light of the tension
between the Sixth Amendment’s guarantee of “the right
to counsel at all critical stages of the criminal process,”
Tovar, supra, at 80–81, and its concurrent promise of “a
constitutional right to proceed without counsel when [a
criminal defendant] voluntarily and intelligently elects to
do so,” Faretta, supra, at 807, it cannot be said that Cali-
fornia’s approach is contrary to or an unreasonable ap-
plication of the “general standard[s]” established by the
Court’s assistance-of-counsel cases. Alvarado, supra, at
664.
  The Court of Appeals’ contrary conclusion rested in part
on the mistaken belief that circuit precedent may be used
to refine or sharpen a general principle of Supreme Court
jurisprudence into a specific legal rule that this Court has
not announced. Parker v. Matthews, 567 U.S. ___, ___
(2012) ( per curiam) (slip op., at 12–13) (“The highly gener-
alized standard for evaluating claims of prosecutorial
misconduct set forth in Darden [v. Wainwright, 477 U.S.
168 (1986)] bears scant resemblance to the elaborate,
multistep test employed by the Sixth Circuit here”); see
678 F. 3d, at 1155, 1157. The error in this approach is
subtle, yet substantial. Although an appellate panel may,
in accordance with its usual law-of-the-circuit procedures,
look to circuit precedent to ascertain whether it has al-
ready held that the particular point in issue is clearly
established by Supreme Court precedent, see, e.g., Tolliver
v. Sheets, 594 F.3d 900, 916, n. 6 (CA6 2010) (“We are
bound by prior Sixth Circuit determinations that a rule
has been clearly established”); Chambers v. McDaniel, 549
F.3d 1191, 1199 (CA9 2008), it may not canvass circuit
decisions to determine whether a particular rule of law is
                 Cite as: 569 U. S. ____ (2013)                  7

                          Per Curiam

so widely accepted among the Federal Circuits that it
would, if presented to this Court, be accepted as correct.
See Parker, supra, at ___ (slip op., at 12–13); Renico v.
Lett, 559 U.S. 766, 778–779 (2010). The Court of Appeals
failed to abide by that limitation here. Its resulting hold-
ing was erroneous and must be reversed.
                             III
   The Court expresses no view on the merits of the under-
lying Sixth Amendment principle the respondent urges.
And it does not suggest or imply that the underlying issue,
if presented on direct review, would be insubstantial. This
opinion is instead confined to the determination that the
conclusion of the California courts that there was no Sixth
Amendment violation is not contrary to “clearly estab-
lished Federal law, as determined by the Supreme Court
of the United States.” §2254(d)(1).
   The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted. The
judgment of the United States Court of Appeals for the
Ninth Circuit is reversed, and the case is remanded for
further proceedings consistent with this opinion.

                                                  It is so ordered.